Title: To James Madison from John Beckley, 10 September 1792
From: Beckley, John
To: Madison, James


Dear Sir,
Philadelphia. 10th: September 1792.
Since I wrote you last, a considerable change has taken place in the state of our foreign & domestic intelligence. Advices from France as late as the 14th: July, exhibit a crisis in the internal affairs of that Country, which ’ere this must be determined and would probably decide the issue of the revolution; the Marquis Fayette appeared at the bar of the National Assembly & denounced the Jacobin club, as the cause of all the evils under which the Nation labours; it appears that he had a favorable hearing, and that notwithstanding violent attempts to impeach him &c., he had been permitted to leave paris & rejoin the Army, but without effecting his object. On his return to the Army, Luckner immediately left it, and on the 14th: July appeared in Paris on the same errand, but there our account ceases. It should seem that the contest is now fairly at issue, between the violent democrats who would overturn the Monarchy, and the friends of the present System. In respect to their external affairs, Prussia is come decidedly forward in support of Austria, and utterly renouncing all Guarantee of Poland, lends its utmost exertions against France. Poland is thus left to an unequal struggle with Russia, and France has one more formidable Enemy without, to contend with. The Poles act with unexampled unanimity and bravery, and have defeated one of the Russian Armies, killing upwards of 4000 and taking 14 peices of Cannon; but I find that the account in my last of a victory by the French, is not confirmed. The occurrences of the present Year seem, alike, awfully important to both nations, and deeply interesting to the cause of liberty throughout the Globe.
Our domestic concerns are progressing in the struggle between the Treasury department and the republican Interest, which shall preponderate in the impending Elections; the former has been, lately, greatly checked & mortified by the Pointed attack on its authentic document, and the no less pointed answers by different writers, both here and at Boston, to the attack on Mr: Jefferson, the two attempts being equally regarded as the weak, insidious & contemptible efforts of Mr: Hamilton himself. It is difficult to say, which endeavor he will most regret the failure of, the one to traduce Mr: J—— and thro’ him to wound the republican Interest throughout the Union, or, the other, to Arm his friends at the ensuing Elections with a deceptive statement, under sanction of Office, to induce the public beleif that a considerable reduction has been effected of the public debt. The latter I know he is extremely solicitous about, and in a phrenzy of passion made a weak intemperate and futile attempt to justify, in a publication signed Civis, by way of Answer to Mercators remarks—which publication I happened to see brought to the Office by a servant of his, and appears (I am told) in the handwriting of one of his Clerks—to this Mercator, has again replied in a manner well calculated to excite farther animadversion and to draw him forth into detail; But I rather think he will retire from this species of warfare; which accumulates upon him in a disagreeable manner, and cannot fail to injure him in the public mind both as a man and a Minister. Indeed I am told that it is a certain fact that the whole weight of supporting his own measures thro’ the public papers, has, since the adjournment of Congress, fallen upon Coxe & himself, not a single publication on that side having been sent to the press, from any pen but theirs. A better way of proceeding, perhaps, is by urging the private & united influence of his freinds thro’ the States. In Maryland, I hear that a speculator Candidate is brought forward for every district. In Virginia, the same will be attempted wherever they dare appear. In this State an attempt is again making to revive a Conference, and as a further means to seduce the dutch & German Interest, a City ticket is circulated with six dutch names and seven approved Treasury men. However, as the election is on the 10th: October, they come too late to promise much success.
I shall go to New York on tuesday, for a week, and hope on my return to be able to give you some certain assurance of the disposition of that State. Mr: Burr, has been here and says, that he thinks the republican interest will prevail. Mr: Randolph also informs me that he has furnished his written opinion at large in favor of Clintons Election.
I have a letter from Mr: Brown, of the 10th: August—he gives a very gloomy accot. of Indian Affairs—confirms the murder of all our flags, & says that the voice & union for War is very general & formidable—an extract will appear in freneau’s next paper. He also reports that Clinton, will receive the votes of that State as V: President. Several Virginians are in town, your kinsman the Bishop, Mr: Andrews, General Wood &c.—but they give us little information.
General Irwin tells me that Davis will exhibit his accounts before the first day of October. I have nothing farther to add, than to repeat the assurances of esteem and regard with which I am, Dear Sir, Your obedt: hble Servt:
John Beckley.
